Citation Nr: 1636224	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-21 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Entitlement to an increased rating for prostate cancer, rated 60 percent disabling from March 1, 2011, to June 29, 2012, and 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which reduced the rating for prostate cancer from 100 percent disabling to 40 percent disabling, effective March 1, 2011.

In a February 2015 decision, the Board denied restoration of a 100 percent disability rating for service-connected prostate cancer, effective March 1, 2011.  The Board allowed a 60 percent rating for prostate cancer for the period from March 1, 2011, to June 29, 2012, and denied a rating in excess of 40 percent for the period from June 29, 2012 forward.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Joint Motion for Partial Remand (Joint Motion), the parties moved to vacate the portion of the Board's decision which denied higher ratings for prostate cancer.  In a July 2016, the Court entered an order granting the Joint Motion and dismissing the issue of whether a reduction of the disability rating for prostate cancer from 100 percent was appropriate.

The Board notes that in the February 2015 decision, the issue of entitlement to a total disability rating due to individual unemployability (TDIU) was remanded for further development.  In a July 2015 rating decision, a TDIU was awarded, effective March 1, 2011.  This is considered a full granted of the benefit sought with respect to that issue.  Thus, it is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2015 Joint Motion explained that there were outstanding VA treatment records not obtained and considered by the Board in its February 2015 decision.  Particularly pertinent, the Joint Motion identified hospitalization records from September 2012 and February 2013, as well as VA domiciliary records from April 2013.  While the matter was before the Court, it appears that VA treatment records from August 2009 to June 2015 were associated with the claims file.  

In order to afford the Veteran due process, a remand is required to allow the AOJ to consider the pertinent VA treatment records in the first instance.  Indeed, the August 2009 through June 2015 VA treatment records, including the pertinent records identified by the Joint Motion, have not yet been considered by the AOJ.  By a letter dated July 22, 2016, the Board informed the Veteran that as his substantive appeal was filed prior to February 2, 2013, if he did not explicitly waive initial AOJ review of newly submitted evidence, the Board would have to remand his appeal for such initial AOJ adjudication.  The Veteran did not submit such a waiver.

Newly obtained VA treatment records reveal that the Veteran was awarded, Social Security Disability Insurance (SSDI) benefits in 2013, during the period on appeal.  To date, no Social Security records have been obtained.  As those records may be pertinent to the issue on appeal, such records should be obtained prior to adjudication.  

Finally, as the matter is being remanded, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated July 2015 to the present.

2.  Request from Social Security Administration copies of all medical records underlying the award of disability benefits and associate these with the claims file.  If records are unavailable, the Social Security Administration must so indicate.  If unsuccessful, the claimant must be afforded the opportunity to furnish such records directly to Social Security Administration or to the AOJ. 

3. Then, readjudicate the issue on appeal, including a determination of whether the case should be referred to the Director of Compensation for extra-schedular consideration.  See complaints of bladder pain and painful urination in the October 2011 examination report by Dr. R. Clinton.  If the benefit sought is not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

